OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the motion by defendant Martinez to dismiss the complaint denied. We disagree with the holding of the Appellate Division basing its decision as to defendant Martinez on the invalidity of the order and postattachment procedure, issues which have been waived by defendant’s failure to timely raise them. Defendant also waived her objections to quasi in rem jurisdiction by failing to allege this ground in her answer (see Gager v White, 53 NY2d 475, 489).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtleé, Fuchsberg and Meyer.